Title: From Thomas Jefferson to Thomas Lomax, 12 March 1799
From: Jefferson, Thomas
To: Lomax, Thomas



Dear Sir
Monticello Mar. 12. 1799.

Your welcome favor of the last month came to my hands in Philadelphia. so long a time has elapsed since we have been separated by events that it was like a letter from the dead, and recalled to my memory very dear recollections. my subsequent journey through life has offered nothing which in comparison with those is not [cheerless?] & dreary. it is a rich comfort sometimes to look back on them.
I take the liberty of inclosing a letter to mr Baylor, open, because I sollicit your perusal of it. it will at the same time furnish the apology for my not answering you from Philadelphia. you ask for any communication I may be able to make which may administer comfort to you. I can give that which is solid. the spirit of 1776. is not dead. it has only been slumbering. the body of the American people is substantially republican. but their virtuous feelings have been played on by some fact with more fiction. they have been the dupes of artful maneuvres, & made for a moment to be willing instruments in forging chains for themselves. but time & truth has dissipated the delusion, & opened their eyes. they see now that France has sincerely wished peace, & their seducers have wished war, as well for the loaves & fishes which arise out of war expences, as for the chance of changing the constitution while the people should have time to contemplate nothing but the levies of men & money. Pennsylva, Jersey & N. York are coming majestically round to [republican?] principles. in Pennsva 13. out of 22. counties had already petitioned agt. the Alien & Sedition laws; Jersey & N.Y. had begun the same movement, and tho the rising of Congress stops that channel for the expression of their sentiment, the sentiment is going on rapidly, & before their next meeting those three states will be solidly embodied in sentiment with the six Southern & Western ones. the atrocious proceedings of France towards this country, had well nigh destroyed it’s liberties. the Anglomen and monocrats had so artfully confounded the cause of  France with that of freedom, that both went down in the same scale. I sincerely join you in abjuring all political connection with every foreign power: and tho’ I cordially wish well to the progress of liberty in all nations, and would forever give it the weight of our countenance, yet they are not to be touched without contamination from their other bad principles. commerce with all nations, alliance with none should be our motto. accept assurances of the constant & unaltered affections of Dr. Sir
Your sincere friend & servt

Th: Jefferson

